Citation Nr: 0101473	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  94-49 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including as secondary to Agent Orange 
exposure.

2.  Entitlement to 38 U.S.C.A. § 1318 Dependency and 
Indemnity Compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to June 
1975.  Appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1993 and October 1994 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office in Atlanta, Georgia (RO) which denied 
appellant's claims for entitlement to service connection for 
the cause of the veteran's death, including as a result of 
Agent Orange exposure, and for entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318 (§ 1318 DIC 
benefits).

For reasons the Board addresses below, the current state of 
the claims file precludes independent confirmation either of 
the time of the veteran's service or of the procedural 
development providing Board jurisdiction in this matter.  The 
sources of the above assertions are rating decisions and 
statements of the case which the RO created in its 
adjudication of appellant's original claim.  Because the RO 
created these records pursuant to discharge of its official 
duties, they are entitled to a presumption of regularity, at 
least as to matters not in apparent dispute in this appeal.  
See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997).


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.  Specifically, the Board is concerned that the current 
state of the record may impede its ability to provide a 
decision on this appeal supported by adequate 'reasons and 
bases.'  38 U.S.C.A. § 7104(d)(1).

It appears that the original claims file has been lost and 
that the record currently before the Board consists of a 
'reconstructed' claims file containing none of the 
substantive evidence upon which the RO relied in denying 
appellant's original claims.  The reconstructed file does 
include evidence that VA's search for the original file was 
unsuccessful.  Other records associated with the 
reconstructed file include the following:  a January 1990 
rating decision granting the veteran a total disability 
rating for service-connected paranoid schizophrenia with 
tardive dyskinesia, effective from March 1989; a September 
1993 rating decision denying appellant entitlement to service 
connection for the cause of the veteran's death and for 
§ 1318 DIC benefits; a June 1994 statement of the case (SOC) 
pertaining to the denied benefits; an October 1994 rating 
decision denying entitlement to service connection for the 
cause of the veteran's death, including as due to Agent 
Orange exposure and a supplemental SOC on that issue also 
from October 1994; a December 1996 letter from the veteran's 
representative requesting a rescheduled Travel Board hearing 
"due to nonavailability of the claims folder;" a form dated 
in October 2000 on which appellant withdrew her hearing 
request; a November 2000 letter from the RO notifying 
appellant of the certification of her appeal and that she 
should submit additional evidence she may wish to file 
directly to the Board, and; several pages of internal RO 
records of no substantive significance.  Although the 
appellant appears to have been aware of the disappearance of 
the original claims file, there is no evidence that the RO 
notified her of the need for her help in reconstructing the 
file by providing evidence that may support her claims.

New statutory provisions expanding VA's duty to assist 
require reasonable efforts to assist a claimant to obtain 
evidence necessary to substantiate the claim and to make 
reasonable efforts to obtain records relevant to the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  VA's duty to assist and to consider 
the benefit-of-the-doubt rule is heightened in "missing 
record" cases.  Marciniak v. Brown, 10 Vet. App. at 204 
(Steinberg, J., dissenting); cf. O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must contact the appellant to 
notify her of the missing claims file and 
of the need for her to provide evidence 
and to assist the RO to obtain evidence 
which might affect adjudication of her 
claims.

2.  With or without appellant's 
assistance, the RO must attempt to obtain 
and associate with the claims file copies 
of medical records of all private and VA 
examinations, treatments and therapy 
pertaining to the veteran, including but 
not limited to records of examinations, 
treatments and therapy for disorders for 
which he was service connected.

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the appellant's claims 
for the cause of the veteran's death, including as a result 
of Agent Orange exposure, and for entitlement to § 1318 DIC 
benefits.  If the RO denies the benefits sought on appeal, it 
should issue a supplemental statement of the case and provide 
the appellant with a reasonable time within which to respond.  
The RO then should return the case to the Board for final 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the appellant need not take further action 
until so notified by the RO, the appellant may submit to the 
RO additional evidence and argument pertaining to this 
remand.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



